Case 5:16-cv-00931-DAE Document 56 Filed 12/07/18 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

JUAN GOMEZ, FRANK PARTIDA,
BENJAMIN ALCALA, BRIDGET
AGUILAR-PLACERES, NATHAN
BROWN, FERNANDO VIDALES, JOHN
MUNIZ, TRAVIS BARTON, MIGUEL
SANCHEZ AND ADRIAN GARZA
Individually and on Behalf of all Others
Similarly Situated,

Plaintiffs,

NO. 5:16-CV-931

VS.

LOOMIS ARMORED US, LLC,
Defendant.

02 6GR CGD OGD COR 6G 6GR GOD 66> 46D 66 6OD 6a? Gon

ORDER

On this day, the Court considered the Parties’ Joint Motion for Approval of Settlement
and Stipulation of Dismissal in Cause No. 5:16-CV-931, Juan Gomez, et al., v. Loomis Armored
US, LLC. Having reviewed the Parties’ Motion, the Court is of the opinion that the Motion
should be GRANTED. It is therefore ORDERED that:

1. The Parties’ Settlement Agreement is APPROVED as a fair and reasonable
resolution of a bona fide dispute under the Fair Labor Standards Act;

2. The amounts to be paid to the Plaintiffs in accordance with the Settlement
Agreement are APPROVED;

3. The amount to be paid for attorneys’ fees is reasonable and is APPROVED; and

4. All of the claims asserted by the Plaintiffs in this case are hereby dismissed with
prejudice.

ENTERED on this +

 

 

 

eX. =
UNIFED SERESPISTRICT JUDGE
